Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 1 of 9 PageID #: 258




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  KAUSHAL MEHTA, Individually and on Behalf of
  All Others Similarly Situated,                        CASE No.: 1:20-cv-05124-ENV-RML

         Plaintiff,                                     STIPULATION AND [PROPOSED]
                                                        ORDER: (1) CONSOLIDATING
         v.                                             RELATED ACTIONS; (2)
                                                        APPOINTING CO-LEAD
  JPMORGAN CHASE & CO., JAMES DIMON,                    PLAINTIFFS; AND (3)
  JENNIFER PIEPSZAK, AND MARIANNE LAKE,                 APPOINTING CO-LEAD
                                                        COUNSEL
         Defendants.
                                                        CLASS ACTION



  RICHARD LOBEVERO, Individually and On
  Behalf of All Others Similarly Situated,              CASE No.: 1:20-cv-05590-EK-RER

         Plaintiff,                                     CLASS ACTION

         v.

  JPMORGAN CHASE & CO., JAMES DIMON,
  JENNIFER PIEPSZAK, and MARIANNE LAKE,

         Defendants.


        WHEREAS, the securities class action titled Mehta v. JPMorgan Chase & Co., et al., 1:20-

 cv-05124-ENV-RML (E.D.N.Y.) (“Mehta Action”) was commenced on October 24, 2020 on

 behalf of investors that purchased or otherwise acquired the securities of JPMorgan Chase & Co.

 (“JPMorgan” or the “Company”) from February 23, 2016 through September 23, 2020, both dates

 inclusive (the “Class Period”);

        WHEREAS, that same day, The Rosen Law Firm, P.A. (“Rosen”) issued a notice of the

 action pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”) advising



                                               1
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 2 of 9 PageID #: 259




 JPMorgan investors of the December 23, 2020 deadline for those seeking appointment as lead

 plaintiff;

         WHEREAS, the securities class action titled Lobevero v. JPMorgan Chase & Co., et al.,

 1:20-cv-05590-EK-RER (E.D.N.Y.) (“Lobevero Action” and, collectively with the Mehta Action,

 the “Related Actions”) was commenced on November 17, 2020, alleging the same misconduct

 against the same defendants during the same Class Period;

         WHEREAS, on December 23, 2020 three lead plaintiff motions were timely filed by: (1)

 Julius Pappas (“Pappas”) (Dkt. No. 5); (2) the City of Ann Arbor Employees’ Retirement System

 (the “Retirement System”) (Dkt. No. 7); and (3) Richard Lobevero (“Lobevero”) (Dkt. No. 10);

         WHEREAS, Federal Rule of Civil Procedure 42(a) provides that a court may order all

 actions consolidated if they involve “common issues of law or fact.” The Related Actions involve

 common legal and factual issues; thus, efficiency and consistency will result from their

 consolidation;

         WHEREAS, movants recognize that Pappas, an individual investor, and the Retirement

 System, an institutional investor, each have a significant interest in any recovery sought and satisfy

 the relevant requirements of adequacy and typicality under Rule 23 of the Federal Rules of Civil

 Procedure and, after reviewing each other’s submissions, believe it is in the putative class’ best

 interest that Pappas and the Retirement System be appointed as Co-Lead Plaintiffs and their

 selected counsel, Rosen and Robbins Geller Rudman & Dowd LLP (“Robbins Geller”), be

 appointed Co-Lead Counsel;

         WHEREAS, Pappas and the Retirement System are committed to supervising the conduct

 of this litigation by their counsel and to ensuring that counsel coordinate appropriately, prosecute

 the action efficiently, and avoid any duplication of effort in the conduct of the litigation;




                                                   2
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 3 of 9 PageID #: 260




         WHEREAS, courts have endorsed stipulations among competing lead plaintiff movants

 with comparable losses, like here, as promoting the statutory purposes of the PSLRA, and have

 permitted “‘independent lead plaintiff movants [to] join together to help ensure that “adequate

 resources and experience are available to the prospective class in the prosecution of th[e] action”

 and because “[e]mploying a co-lead plaintiff structure . . . will also provide the proposed class with

 the substantial benefits of joint decision-making.”’” In re Rockwell Med., Inc. Sec. Litig., No.

 1:16-cv-01691-RJS, ECF No. 18 at 2-3 (S.D.N.Y. May 20, 2016) (citing Pirelli Armstrong Tire

 Corp. Retiree Med. Benefits Tr. v. LaBranche & Co, Inc., 229 F.R.D. 395 (S.D.N.Y. 2004)); see

 also In re: Phillip Morris Int’l Inc. Sec. Litig., No. 1:18-cv-08049-RA, ECF No. 82 (S.D.N.Y. Feb.

 25, 2019); In re Facebook, Inc. Sec. Litig., No. 5:18-cv-01725-EJD, ECF No. 56 at 2-3 (N.D. Cal.

 Aug. 3, 2018) (approving stipulation of lead plaintiff movants where movants “concluded that a

 protracted dispute concerning lead plaintiff appointment . . .[was] not in the best interests of the

 class and that jointly prosecuting [the] litigation would be appropriate and assist with the speedy

 commencement of [the] litigation”);

         IT IS HEREBY STIPULATED, that subject to the Court’s approval, the Related Actions

 should be consolidated, Pappas and the Retirement System shall serve as Co-Lead Plaintiffs, and

 Rosen and Robbins Geller shall serve as Co-Lead Counsel.

                      CONSOLIDATION OF SECURITIES CLASS ACTIONS

         1.         The Related Actions are consolidated for all purposes including, but not limited to,

 discovery, pretrial proceedings and trial proceedings pursuant to Fed. R. Civ. P. 42(a).

                                 MASTER DOCKET AND CAPTION

         2. The docket in Case No. 1:20-cv-05124-ENV-RML shall constitute the Master Docket

 for this action.

         3.         Every pleading filed in the consolidated action shall bear the following caption:

                                                     3
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 4 of 9 PageID #: 261




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------X
                                                              Master File No. 1:20-cv-05124-ENV-RML
  IN RE JPMORGAN CHASE & CO.
  SECURITIES LITIGATION,                                      CLASS ACTION

  ----------------------------------------------------X
       This Document Relates To:

         4.       The file in civil action no. 1:20-cv-05124-ENV-RML shall constitute a master file

 for every action in the consolidated action. When the document being filed pertains to all actions,

 the phrase “All Actions” shall appear immediately after the phrase “This Document Relates To:”.

 When a pleading applies to some, but not all, of the actions, the document shall list, immediately

 after the phrase “This Document Relates To:”, the docket number for each individual action to

 which the document applies, along with the last name of the first-listed plaintiff in said action.

         5.       All related actions subsequently filed in, or transferred to, this District shall be

 consolidated into this action. This Order shall apply to every such action, absent an order of the

 Court. A party objecting to such consolidation, or to any other provisions of this Order, must file

 an application for relief from this Order within ten days after the date on which a copy of this

 Order is mailed to the party’s counsel.

       APPOINTMENT OF CO-LEAD PLAINTIFFS AND APPROVAL OF CO-LEAD
                               COUNSEL

         1.       Having considered the provisions of Section 21D(a)(3)(B) of the PSLRA, 15

 U.S.C. § 78u-4(a)(3)(B), the Court hereby determines that Pappas and the Retirement System are

 the most adequate plaintiffs and satisfy the requirements of the PSLRA. The Court hereby appoints

 Pappas and the Retirement System as Co-Lead Plaintiffs to represent the interests of the class.




                                                          4
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 5 of 9 PageID #: 262




        2.     Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v),

 Pappas and the Retirement System have selected Rosen and Robbins Geller to serve as Co-Lead

 Counsel. The Court approves Rosen and Robbins Geller as Co-Lead Counsel.

        3.     Co-Lead Counsel shall have the following responsibilities and duties, to be carried

 out either personally or through counsel whom Co-Lead Counsel shall designate:

                    a. to coordinate the briefing and argument of any and all motions;

                    b. to coordinate the conduct of any and all discovery proceedings;

                    c. to coordinate the examination of any and all witnesses in depositions;

                    d. to coordinate the selection of counsel to act as spokesperson at all pretrial

                       conferences;

                    e. to call meetings of the plaintiffs’ counsel as deemed necessary and

                       appropriate from time to time;

                    f. to coordinate all settlement negotiations with counsel for defendants;

                    g. to coordinate and direct the pretrial discovery proceedings and the

                       preparation for trial and the trial of this matter, and to delegate work

                       responsibilities to selected counsel as may be required;

                    h. to coordinate the preparation and filings of all pleadings; and

                    i. to supervise all other matters concerning the prosecution or resolution of the

                       claims asserted in the Action.

        4.     No motion, discovery request, or other pretrial proceedings shall be initiated or filed

 by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings

 or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

 Co-Lead Counsel.




                                                  5
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 6 of 9 PageID #: 263




        5.      Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

 except those specifically addressed to a plaintiff other than the Co-Lead Plaintiffs, shall be

 completed upon service of Co-Lead Counsel.

        6.      Co-Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’

 counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and coordinate the

 activities of plaintiffs’ counsel. Co-Lead Counsel shall be the contact between the Court and

 plaintiffs and their counsel.


 Dated: January 6, 2021                         Respectfully submitted,

                                                THE ROSEN LAW FIRM, P.A.

                                                By: /s/ Phillip Kim
                                                Phillip Kim
                                                Laurence M. Rosen
                                                275 Madison Avenue, 40th Floor
                                                New York, New York 10016
                                                Telephone: (212) 686-1060
                                                Fax: (212) 202-3827
                                                Email: pkim@rosenlegal.com
                                                Email: lrosen@rosenlegal.com

                                                [Proposed] Co-Lead Counsel for the Class

                                                ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                                SAMUEL H. RUDMAN
                                                DAVID A. ROSENFELD

                                                By: /s/ David A. Rosenfeld
                                                58 South Service Road, Suite 200
                                                Melville, NY 11747
                                                Telephone: 631/367-7100
                                                631/367-1173 (fax)
                                                srudman@rgrdlaw.com
                                                drosenfeld@rgrdlaw.com

                                                ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                                DANIELLE S. MYERS
                                                MICHAEL ALBERT
                                                   6
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 7 of 9 PageID #: 264




                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    dmyers@rgrdlaw.com
                                    malbert@rgrdlaw.com

                                    [Proposed] Co-Lead Counsel for the Class

                                    VANOVERBEKE, MICHAUD
                                    & TIMMONY, P.C.
                                    THOMAS C. MICHAUD

                                    79 Alfred Street
                                    Detroit, MI 48201
                                    Telephone: 313/578-1200
                                    313/578-1201 (fax)
                                    tmichaud@vmtlaw.com

                                    Additional Counsel for [Proposed] Co-Lead
                                    Plaintiff the City of Ann Arbor Employees’
                                    Retirement System

                                    POMERANTZ LLP

                                    By: /s/ Jeremy A. Lieberman
                                    Jeremy A. Lieberman
                                    J. Alexander Hood II
                                    600 Third Avenue
                                    New York, New York 10016
                                    Telephone: (212) 661-1100
                                    Facsimile: (212) 661-8665
                                    jalieberman@pomlaw.com
                                    ahood@pomlaw.com

                                    POMERANTZ LLP

                                    Patrick V. Dahlstrom
                                    10 South LaSalle Street, Suite 3505
                                    Chicago, Illinois 60603
                                    Telephone: (312) 377-1181
                                    Facsimile: (312) 377-1184
                                    pdahlstrom@pomlaw.com

                                    Counsel for Richard Lobevero



                                       7
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 8 of 9 PageID #: 265




                                    BRONSTEIN, GEWIRTZ &
                                    GROSSMAN, LLC

                                    Peretz Bronstein
                                    60 East 42nd Street, Suite 4600
                                    New York, New York 10165

                                    Additional Counsel for Richard Lobevero


                               SO ORDERED:
  DATED:


                               HONORABLE ROBERT M. LEVY
                               UNITED STATES MAGISTRATE JUDGE




                                       8
Case 1:20-cv-05124-ENV-RML Document 13 Filed 01/06/21 Page 9 of 9 PageID #: 266




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 6, 2021, a true and correct copy of the foregoing document
 was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                      /s/ Phillip Kim




                                                 9
